Campbell, J.
*18 Defendant contends that a judgment of nonsuit should have been entered because there was a fatal variance between indictment and proof in that the indictment charged that the property taken was taken from the “residence” or “place of business” of Ramsey, and the evidence showed that the armed robbery, if it occurred as shown, took place at the Dial Finance Company. It is true that the $30.00 was taken from the Dial Finance Company. This assignment of error is inconsequential, however, in that it is settled law in North Carolina that ownership of the property taken need not be laid in any particular person to allege and prove the crime of armed robbery. State v. Rogers, 273 N.C. 208, 159 S.E. 2d 525 (1968). The point is that the identified property was in the lawful custody of Ramsey and it was taken from him with the threatened use of firearms.
The defendant also contends that the judge should not have charged that the defendant relied on the defense of alibi, or that he had presented evidence raising the defense of alibi. We cannot see, nor has defendant satisfactorily explained to us, how this was prejudicial to him. This assignment of error is without merit.
We have reviewed the other contentions of the defendant and find them similarly without merit. The defendant received a fair trial free of prejudicial error.
No error.
Britt and Vaughn, JJ., concur.